UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


ANNE DURNEY,                            
                 Plaintiff-Appellant,
                v.
C. DUVAL DOSS; TRAVIS DOOMS;                   No. 03-1975
DOUG GOWEN; L. J. AYERS, III,
Sheriff,
            Defendants-Appellees.
                                        
           Appeal from the United States District Court
        for the Western District of Virginia, at Lynchburg.
                Norman K. Moon, District Judge.
                          (CA-02-30-6)

                      Argued: May 6, 2004

                     Decided: July 28, 2004

        Before MOTZ and SHEDD, Circuit Judges, and
       Pasco M. BOWMAN, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Thomas Hunt Roberts, THOMAS H. ROBERTS &
ASSOCIATES, P.C., Richmond, Virginia, for Appellant. Carlene
Booth Johnson, PERRY & WINDELS, Dillwyn, Virginia, for Appel-
2                          DURNEY v. DOSS
lees. ON BRIEF: James J. Knicely, KNICELY & ASSOCIATES,
P.C., Williamsburg, Virginia, for Appellant.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Anne Durney, the plaintiff below, appeals the District Court’s grant
of summary judgment against her on her 42 U.S.C. § 1983 (2000)
claims. After careful review of the record, we determine that the Dis-
trict Court properly granted summary judgment for the defendants.

   Durney’s claims arise from her arrest in a Wal-Mart parking lot in
Amherst County, Virginia on May 4, 2001. Appellee Travis Dooms,
a deputy in the Amherst County Sheriff’s Department, was called to
the lot after Karla Jones, a Wal-Mart customer, reported that a pick-
up truck had backed into her parked car and had dented its front
bumper. Jones had attempted to track down the truck’s owner to no
avail. Dooms arrived, observed the damage to Jones’s car, and asked
dispatch to run the truck’s Wyoming license plate number in order to
determine the identity of the vehicle’s owner. Dispatch reported that
the license plate number had been issued to a blue car, rather than to
a green pick-up truck. Puzzled by this inconsistency, Dooms then
asked dispatch to run the truck’s VIN number, which came back as
not on file. Dooms became suspicious because unrecorded VIN num-
bers are often associated with criminal activity. Dooms then asked
dispatch to contact the Wyoming Department of Motor Vehicles
("DMV") to see if they could determine who owned the truck. The
DMV indicated that the truck belonged to Durney. Dooms had Wal-
Mart page Durney in the store to no avail. After an hour of attempting
to locate the driver of the truck, Dooms opened a toolbox contained
in the truck’s bed in the hope that it might yield information as to the
driver’s identity.
                           DURNEY v. DOSS                             3
   Immediately upon Dooms’s opening the toolbox, Durney and her
husband approached. Durney began yelling that Dooms had no right
to search the toolbox and was violating her constitutional rights.
Dooms explained that Jones had reported damage to her car and that
he was simply attempting to determine the identity of the truck’s
driver in order to provide Jones with the name of the driver of the
truck that struck her car. Durney refused to identify herself to Dooms,
re-entered Wal-Mart, and called the sheriff’s department to complain
about Dooms’s behavior. Durney spoke with appellee Sheriff L.J.
Ayers, who explained why Dooms needed to obtain certain informa-
tion from Durney; she agreed to provide the requested information to
Dooms and Jones. Nonetheless, upon returning to the parking lot,
Durney again refused to identify herself or provide any information
to Dooms. She then got into the driver’s seat of her truck and turned
on the engine. By this time, appellee Doug Gowen, a sergeant in the
sheriff’s department, had arrived and explained why the officers were
requesting the information, but Durney still refused to cooperate.
Dooms then called Ayers who, speaking through Dooms’s radio,
repeated that Durney needed to provide the information. Upon her
refusal, Dooms arrested Durney for interfering with the performance
of his lawful duties. Durney refused to cooperate with the deputies,
so they carried her to the squad car for the drive to the county jail.
Still uncooperative when the squad car arrived at the jail, she was car-
ried into the jail, where she was charged and spent a few hours before
posting bail. The offenses with which she was charged included
impeding a law-enforcement officer in violation of Va. Code Ann.
§ 18.2-460 and operating an uninsured vehicle in violation of Va.
Code Ann. § 46.2-707. Durney was tried in Amherst General District
Court and was found guilty on the impeding-of-a-law-enforcement-
officer charge, but on trial de novo in the Amherst County Circuit
Court her conviction was overturned and the case against her dis-
missed because of a defect in the charging instrument.

   Durney then filed this § 1983 action alleging that appellees had
violated her constitutional rights in searching the truck’s toolbox and
in arresting her. Ruling upon cross motions for summary judgment,
the District Court considered the undisputed evidence, concluded that
on the record presented no reasonable trier of fact could find that any
of Durney’s constitutional rights had been violated, and granted sum-
mary judgment against Durney on the merits of all her claims. As an
4                          DURNEY v. DOSS
alternative holding on Durney’s unreasonable-search claim, the Dis-
trict Court determined that Dooms was entitled to qualified immunity
with regard to his search of the toolbox. On appeal, Durney argues
that Dooms’s search of the toolbox violated her Fourth Amendment
right against unreasonable searches; that she was stopped, detained,
and arrested in violation of her Fourth Amendment right against
unreasonable seizures; that she was arrested in retaliation for exercis-
ing her First Amendment rights; and that none of the appellees are
entitled to qualified immunity. We consider the arguments seriatim.

   We review a grant of summary judgment de novo, Love-Lane v.
Martin, 355 F.3d 766, 775 (4th Cir. 2004), examining the record in
the light most favorable to the non-moving party. Id. Summary judg-
ment is appropriate when the record "show[s] that there is no genuine
issue as to any material fact and that the moving party is entitled to
a judgment as a matter of law." Fed. R. Civ. P. 56(c).

   Durney first argues that the warrantless search of the toolbox found
in the bed of her pickup truck was unreasonable under the Fourth
Amendment. We reject this argument. The District Court determined
that exigent circumstances, notably the fact that the car could easily
be moved while Dooms attempted to secure a warrant to search the
truck and the conflicting information as to the ownership and licens-
ing of the vehicle, justified this warrantless search. Without address-
ing the exigent-circumstances ground relied upon by the District
Court, we affirm the grant of summary judgment on this claim on the
ground that Dooms lawfully examined the contents of the toolbox
while acting in a community-caretaking capacity, so that the warrant-
less search did not violate Durney’s Fourth Amendment rights.

   As noted by the Supreme Court, "[l]ocal police officers . . . fre-
quently investigate vehicle accidents in which there is no claim of
criminal liability and engage in what . . . may be described as commu-
nity caretaking functions, totally divorced from the detection, investi-
gation, or acquisition of evidence relating to the violation of a
criminal statute." Cady v. Dombrowski, 413 U.S. 433, 441 (1973).
Dooms’s investigation of this minor "fender-bender" was undertaken
in furtherance of this community-caretaking function. Dooms was on
the scene not to investigate the accident but merely to aid Karla Jones
gain the information required for her to submit an insurance claim.
                            DURNEY v. DOSS                             5
See also Va. Code Ann. § 46.2-896 (requiring driver who damages
unattended property to notify owner of damage or leave a note con-
taining driver’s name, address, driver’s license number, and vehicle
registration number). Dooms’s examination of the contents of the
toolbox for some form of identification, after numerous searches of
DMV records elicited conflicting information about the truck’s own-
ership and registration, was a permissible exercise of his community-
caretaking powers. In United States v. Powers, 439 F.2d 373 (4th
Cir.), cert. denied, 402 U.S. 1011 (1971), a case that preceded Cady,
this Court permitted a law-enforcement officer, who had "a legitimate
ground for checking the identification number", id. at 376, to open the
door of a car without a search warrant in order to look for a vehicle’s
VIN. Similarly, Dooms’s exercising his community-caretaking pow-
ers in order to aid Jones identify the driver of the vehicle that had
damaged her car was a legitimate ground for examining the contents
of the toolbox. See, e.g. United States v. Edwards, 441 F.2d 749, 754
(5th Cir. 1971) ("It is now clear that a policeman, entitled to be on
the property where the car is located, may search a vehicle to deter-
mine the identity of its owner."); United States v. Purite, 3 M.J. 978,
980 (A.C.M.R. 1977) (permitting limited warrantless search of an
automobile in order to determine the identity of its owner). Dooms
did not violate Durney’s Fourth Amendment rights by opening the
toolbox in an attempt to identify the owner of the truck.

   Durney next argues that she was unreasonably seized in violation
of her Fourth Amendment rights when Doooms and Gowen would not
let her leave without providing them with the requested information.
The Supreme Court has long recognized that "interrogation relating
to one’s identity or a request for identification by the police does not,
by itself, constitute a Fourth Amendment seizure." INS v. Delgado,
466 U.S. 210, 216 (1984). Dooms’s initial requests for Durney’s
name did not implicate any of her Fourth Amendment rights. See Hii-
bel v. Sixth Judicial Dist. Court of Nev., Humboldt County, ___ U.S.
___, ___ 124 S. Ct. 2451, 2458 (2004) ("In the ordinary course a
police officer is free to ask a person for identification without impli-
cating the Fourth Amendment."). Furthermore, officers with a reason-
able suspicion of ongoing or imminent criminal activity may detain
individuals in order to investigate this suspicion. United States v. Per-
kins, 363 F.3d 317, 321 (4th Cir. 2004) (citing Terry v. Ohio, 392
U.S. 1 (1968)). In stopping Durney from leaving the parking lot,
6                          DURNEY v. DOSS
Dooms and Gowen were, at most, conducting a valid Terry stop
because, by the time they prevented Durney from leaving the parking
lot, the deputies had reason to believe that Durney was violating the
law by refusing to provide information to them or to Jones. See Va.
Code Ann. §§ 18.2-460 (prohibiting the obstruction of a law-
enforcement officer in the performance of his lawful duties) & 46.2-
896 (requiring drivers who damage unattended property to provide
owner of such property with their name, address, driver’s license
number and vehicle registration number).

   Durney also claims that her warrantless arrest was unreasonable
under the Fourth Amendment because the officers lacked probable
cause to arrest her. A warrantless arrest is permissible under the
Fourth Amendment if, at the time of the arrest, the officer had proba-
ble cause to believe that the arrestee had committed or was commit-
ting a crime. See United States v. McCraw, 920 F.2d 224, 227 (4th
Cir. 1990). At the time of the arrest, the deputies had probable cause
to believe that Durney had violated numerous laws, including proba-
ble cause to believe that she was obstructing justice in violation of
§ 18.2-460(a). Because they had probable cause to believe that
Durney had violated the law, the deputies did not violate Durney’s
Fourth Amendment rights when they arrested her without a warrant.

   Durney further argues that she was arrested in retaliation for exer-
cising her First Amendment rights. This claim is meritless. As noted
above, the deputies arrested Durney because they had probable cause
to believe that she had committed a crime in their presence. There is
no evidence whatsoever that she was arrested for exercising her right
to free speech.

   Finally, Durney argues that defendants’ claim of qualified immu-
nity should have been denied in its entirety. Law-enforcement officers
are entitled to qualified immunity unless they violate clearly estab-
lished constitutional rights. Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982). Because, as discussed above, appellees did not violate any of
Durney’s constitutional rights, they would, of course, have been enti-
tled to qualified immunity had the District Court not granted summary
judgment against Durney on the merits of her claims. We therefore
agree with the District Court’s alternative holding that Dooms’s brief
search of the toolbox for the purpose of obtaining information that
                           DURNEY v. DOSS                           7
would help identify the driver of the truck was objectively reasonable
under existing law. See Anderson v. Creighton, 483 U.S. 635, 641
(1987). Even assuming arguendo that the search of the toolbox was
not a permissible exercise of Dooms’s community-caretaking powers,
he is nonetheless entitled to qualified immunity and to summary judg-
ment on this claim.

  The judgment of the District Court is affirmed.

                                                         AFFIRMED